Citation Nr: 0001184	
Decision Date: 01/13/00    Archive Date: 01/27/00

DOCKET NO.  93-05 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a heart disorder, 
including as secondary to a service connected anxiety 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel






INTRODUCTION

The veteran had active service from May 1943 to October 1945.  
This appeal arises from a rating decision of September 1992 
from the Regional Office and Insurance Center in 
Philadelphia, Pennsylvania (RO), which denied service 
connection for a heart disorder as secondary to a service 
connected anxiety disorder. 

The Board remanded the case to the RO for additional 
development in January 1995, and again in November 1997.  The 
Board is satisfied that the requested development has been 
accomplished.


FINDINGS OF FACT

1.  A heart disorder was not manifested in service, nor is 
one shown to have been manifest to a compensable degree 
within one year following the veteran's discharge from active 
duty or to be related to service.  

2.  The veteran's service-connected anxiety disorder is not 
shown to have caused, or caused an increase in the severity 
of, his heart disorder.


CONCLUSION OF LAW

A heart disorder was not incurred or aggravated in service, 
may not be presumed to have been incurred in service, and is 
not shown to be proximately due to or the result of the 
veteran's service-connected anxiety disorder.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5107 (West 1991 & Supp. 1999); 38 
C.F.R. §§  3.303, 3.307, 3.309, 3.310(a) (1999).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

The veteran asserts that his heart disease is proximately due 
to his service connected anxiety disorder.  

The report from the veteran's entrance examination of May 
1943 revealed a normal cardiovascular system, with blood 
pressure readings of 140/80.  Service medical records reveal 
no evidence of cardiovascular problems.  He was treated in 
August 1945 for complaints of nervousness and insomnia.  His 
heart was described as normal, with X-ray revealing that 
heart was of the elongated type.  He was assessed in 
September 1945 and by medical board in October 1945 with a 
personality disorder.  

On the veteran's December 1945 VA psychiatric examination, 
psychoneurosis, mixed type was diagnosed.  No cardiovascular 
findings were reported.  

A rating decision of December 1945 awarded the veteran 
service connection for psychoneurosis.

On January 1948 VA examination, the veteran was noted to have 
a normal heart, with blood pressure readings of 130/79 and no 
arrhythmia.  The nervous condition was assessed as 
psychoneurosis, anxiety, chronic moderate.  

A chest X-ray in September 1959 noted an unremarkable heart.

On December 1964 VA examination there was no evidence of 
heart enlargement or murmurs, and the veteran's blood 
pressure was 116/74.  Psychiatrically, his anxiety symptoms 
were said to include easy excitability, and he was observed 
to become hostile and show flushing of the face and 
overactivity in a display of anger.  Emotionally, he was 
extremely unstable.  

The first evidence of possible cardiovascular pathology comes 
from private treatment notes from 1977.  A May 1977 hospital 
discharge summary gave a history of the veteran having, in 
the past two to four weeks, a left, precordial, severe chest 
pain, associated with weakness, tiredness and exhaustion, 
unrelated to exertion.  He also complained of frequent 
palpitations, skips and pauses in his beat, chest pain could 
occur following the pause.  He denied any significant 
cardiovascular history.  Left heart catheterization and 
ventriculogram and coronary arteriography, revealed findings 
of normal coronary arteriography and normal ventricular end 
diastolic pressure and normal left ventriculogram.  The 
circumflex coronary vessel however, seemed to originate from 
the right coronary artery.  The impression was essential 
hypertension; anxiety reaction; and chest pain of 
undetermined origin.  A May 1977 treatment note listed a 
diagnosis of paroxysmal tachycardia.  

A June 1977 private physician's certificate contained the 
opinion that the veteran "suffers from severe anxiety and 
there are times that he suffers chest pain, which is totally 
incapacitating, and who's (sic) etiology appears to be this 
same anxiety."  The diagnoses were anxiety and essential 
hypertension.  

On November 1977 VA psychiatric examination, complaints of 
intense anxiety, tension and depression, with symptoms 
including frequent chest pain, palpitations and dyspnea were 
noted.  No organic heart disease had been found after work-up 
at a private medical center.  The diagnoses included chronic 
anxiety and depressive psychoneurosis, moderately severe, 
with psychophysiologic disturbance of the cardiovascular 
system.  

VA treatment notes from 1980 through 1993, include treatment 
for cardiac-type complaints.  The veteran was repeatedly 
treated for complaints of chest pains, between 1980 and 1989.  
Diagnoses included "atypical chest pain" in September 1988, 
angina pectoris in November 1988, and simple angina through 
1989.  The treatment notes also document that the veteran 
suffered from chronic obstructive pulmonary disease (COPD), 
and anthracosilicosis.  

Private medical records reveal that the veteran was 
hospitalized for chest pain in July 1991, and underwent 
testing, including catheterization and stress test.  It was 
noted that prior such testing yielded normal findings.  The 
diagnoses based on the July 1991 tests included unstable 
angina, coronary artery disease, COPD, anemia and 
hypertension.  Subsequent private treatment notes reveal a 
significant cardiac history, including hospitalization in 
September 1993 for diagnostic studies which yielded findings 
that included, unstable angina; coronary atherosclerotic 
heart disease and restenosis of the right coronary artery 
since a July 1991 procedure. In April 1994, the veteran 
underwent a repeat of the procedures done in September 1993, 
and once again, coronary atherosclerotic heart disease was 
diagnosed. 

An October 1995 VA examination report recites an inaccurate 
history of the veteran already being service connected for 
heart problems.  The examiner explained to the veteran that 
it was more likely that his heart problems were secondary to 
lung problems and black lung, rather than to any emotional 
trauma.  

Private medical records reveal the veteran was hospitalized 
again in April 1995, with complaints of chest pain, and 
underwent a left heart catheterization without complication.  
In February 1996, he was hospitalized for a suspected 
transient ischemic attack.  Carotid ultrasound revealed 
fairly extensive plaque formation in the left carotid artery.  
An echogram from February 1996 yielded findings of trace 
tricuspid regurgitation, aortic valve sclerosis and 
concentric left ventricular hypertrophy.  

On January 1997 VA psychiatric examination, anxiety disorder 
with depressive features was diagnosed.   

VA treatment notes from July 1994 through January 1999, 
report treatment for problems other than cardiac complaints, 
but also reveal that he had an abnormal EKG in February 1998.  
A thallium stress test in November 1998 revealed no exercised 
induced ischemia, no ventricular dilatation, and a left 
ventricular ejection fraction of 67 percent.  

In March 1999, an examination and claims file review was 
conducted by a board-certified cardiologist, and chief of 
Cardiology.  It was noted that the veteran was service 
connected for a nervous condition.  The first mention of 
chest pain was noted to have been in an April 1977 hospital 
admission report, which ruled out myocardial infarction.  The 
cardiologist reported the veteran's subsequent cardiovascular 
medical history.  When asked whether his chest pains got 
better after each of his two angioplasties, the veteran was 
unsure, but his chart did indicate that his chest pain was 
less frequent.  The assessment was that the veteran clearly 
had coronary artery disease due to atherosclerosis and, for 
some time between 1990 and 1993, had significant obstruction 
of the right coronary artery causing myocardial ischemia.  He 
had chest pain throughout that time, but also had chest pain 
throughout the 1980's and after 1993, when he did not have 
significant coronary artery disease.  Probably much of his 
chest pain was a symptom of anxiety, not due to myocardial 
ischemia.  However, it was reasonable to assume that during 
the time he had significant obstructive coronary disease, 
that anxiety provoked chest pain due to myocardial ischemia.  
As to whether the veteran's heart disease was etiologically 
related to his service connected anxiety disorder, the answer 
was clearly "no."  The examiner stated that anxiety 
disorder was not the etiology of the veteran's 
atherosclerotic coronary artery disease and that anxiety, per 
se does not cause coronary artery disease, but like exercise, 
anxiety can precipitate myocardial ischemia in someone who 
has coronary artery disease.  

The examiner commented on the meaning of a June 1977 medical 
report which, in part stated, "the patient suffers from 
severe anxiety and there are times that he suffers chest pain 
which is totally incapacitating and whose etiology appears to 
be the same anxiety."  The examiner observed that at the 
time of this report, the veteran had normal coronary 
arteries, and took the statement to mean that the chest pain 
at that time was a direct symptom of anxiety.  The examiner 
reiterated that the anxiety did not cause coronary artery 
disease and stressed that coronary artery disease did not 
manifest until many years after the veteran left service, so 
that a heart disorder was not shown to be directly related to 
service.  

A handwritten addendum drafted in May 1999, apparently to 
clarify whether the veteran's heart disorder was aggravated 
by anxiety states as follows:  1. Baseline manifestations 
which are due solely to the effects of myocardial ischemia 
are zero.  2.  The increased manifestations of myocardial 
ischemia are directly affected by service connected anxiety.  
Myocardial ischemia is the direct expression of coronary 
artery disease and cannot be separated.  This addendum was 
unsigned and was drafted by a physician other than the 
cardiologist who performed the March 1999 VA examination.

In July 1999 A further examination to clarify whether anxiety 
played a part in aggravating the veteran's heart disorder was 
conducted by the cardiologist who had conducted the March 
1999 VA examination.  He specifically addressed the 
handwritten addendum of March 1999, and expressed 
disagreement with the second statement of the addendum.  The 
examiner pointed to the history of the veteran having 
developed anxiety in the 1940's and the first mention of 
chest pain shown in 1977.  The history of chest pain 
continuing into the 1980's, but with negative findings on 
stress tests and cardiac catheterizations was reviewed.  
Severe coronary artery disease was first documented between 
1991 and 1993, and the veteran was treated with 
angioplasties.  The most recent catheterization of April 1995 
showed no coronary lesions greater than 50 percent and the 
most recent stress test of November 1998 showed no perfusion 
defects.  

The conclusion drawn was that the veteran had significant 
obstructive coronary disease between 1991 and September 1993.  
He still has coronary artery disease, but has no significant 
obstructions that could cause myocardial ischemia since 1993.  
The examiner clarified his earlier statement that anxiety 
does not cause atherosclerosis but could precipitate 
myocardial ischemia if significant coronary obstructions were 
present.  

The examiner noted that the veteran's chest pain was atypical 
for angina.  It sometimes occurred as a series of quick 
stabbing pains, and sometimes lasted a few minutes.  There 
was no clear relationship to exertion, and the veteran 
indicated that nitroglycerin helped.  His limitations to 
exercise resulted from back pain rather than chest pain.  
There was no clear relationship in frequency or severity to 
when he had significant coronary obstructions.  It started 
when he did not have any coronary disease, continued in 
similar fashion when he did have significant coronary 
obstruction, but did not stop when the obstruction was 
removed.  The examiner's opinion was that it was most likely 
that none of the veteran's chest pain was related to  
myocardial ischemia and all of it was is a symptom of 
anxiety.  However, the examiner acknowledged that it is 
possible that between 1991 and 1993 when the veteran had 
significant coronary obstructions, his service connected 
anxiety could have precipitated myocardial ischemia.  Since 
the evidence does not reveal the veteran to currently have 
significant coronary obstructions, there is no basis for 
concluding that his anxiety is precipitating myocardial 
ischemia at present.  

In conclusion, the reviewing cardiologist stated:  The 
baseline manifestations which currently are due to the 
nonservice connected coronary artery disease are none.  His 
chest pain is solely due to anxiety.  The increased 
manifestations which are due to his service connected anxiety 
are the chest pains which occur in a pattern not typical of 
angina and not due to myocardial ischemia.  The most current 
evaluation of his coronaries suggests that he does not have 
significant coronary obstructions and therefore his anxiety 
is not precipitating myocardial ischemia.  

II. Analysis

The Board finds that the veteran's claim for service 
connection for heart disease, as secondary to a service 
connected anxiety disorder, is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991) in that it is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  In this regard, the Board notes that the 
medical evidence, up to and including the March 1999 claims 
file review and July 1999 follow up report, reveals the 
veteran to presently have a cardiac disability.  There is 
also competent medical evidence from the private medical 
records of 1977, which provides a nexus between his cardiac 
complaints, and a service connected anxiety disorder.  
Specifically, the June 1977 letter from a private physician 
that suggests the etiology of chest pains stem from anxiety 
and the report from a November 1977 VA examination that 
diagnosed chronic anxiety and depressive psychoneurosis with 
psychophysiologic disturbance of the cardiovascular system, 
serve to well ground this claim.  See  Caluza v. Brown, 7 
Vet.App. 498, 506 (1995).  The Board further finds that the 
statutory duty to assist has been satisfied through the 
development of evidence, including by remand orders of 
January 1995 and November 1997.

The law permits the grant of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110.  There are some disabilities, including 
cardiovascular disease, where service connection may be 
presumed if the disorder is manifested to a degree of 10 
percent within one year of separation from active service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp 
1999); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection on a secondary basis, under 38 C.F.R. § 
3.310(a), is warranted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  When a service-connected disability aggravates, but 
is not the proximate cause of, a non-service- connected 
disability, service connection may be established for the 
increment of the nonservice-connected disability attributable 
to the service-connected disability. Allen v. Brown, 7 Vet. 
App. 439 (1995).

The Board notes that the evidence does not establish, nor is 
it even alleged, that direct service connection for a heart 
disorder, including on a presumptive basis, is warranted.  
Such disease was not manifested in service or in the first 
postservice year, and there is no medical opinion relating it 
to service.  

As was previously noted, the veteran alleges that his 
cardiovascular disability was caused, or at least aggravated, 
by his service connected psychiatric disorder.  Upon review 
of the evidence, the Board finds that the preponderance of 
the evidence is against a grant of service connection for a 
heart disorder as secondary to the service connected anxiety.  
The veteran has been shown to suffer from chest pains since 
1977.  A June 1977 physician's opinion is to the effect that 
the chest pains the veteran was having were related to his 
anxiety.  The medical evidence clearly establishes that the 
veteran subsequently developed coronary artery disease.  

All evidence of record has been carefully considered.  The 
Board finds most persuasive the opinion from the cardiologist 
who reviewed the entire record and examined the veteran in 
March 1999 and prepared the July 1999 clarification.  That 
specialist found that the veteran's heart disease was the 
direct result of coronary artery disease.  As to whether the 
veteran's heart disease, is etiologically related to his 
service connected anxiety disorder, the answer was clearly 
"no."  The examiner stated that anxiety disorder was not 
the etiology of the veteran's atherosclerotic coronary artery 
disease and that anxiety, per se does not cause coronary 
artery disease.  The cardiologist also addressed the matter 
of whether the veteran's anxiety disorder aggravated his 
heart disease.  While he acknowledged that it was possible 
that, between 1991 and 1993, when the veteran had significant 
coronary obstructions, his service connected anxiety could 
have precipitated myocardial ischemia, he concluded that as 
medical evidence did not reveal current significant coronary 
obstructions, there was no basis for concluding that anxiety 
is precipitating myocardial ischemia at the present time.  
The cardiologist further expressed an opinion that none of 
the veteran's chest pain, which he described as "atypical" 
of angina, was related to  myocardial ischemia and all of it 
is a symptom of anxiety.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's claimed heart disorder was caused or aggravated by 
his service-connected anxiety.  Consequently, secondary 
service connection is not warranted. 

Incidentally, it is noteworthy that the reviewing VA 
cardiologist found that the veteran's chest pain was a 
symptom of his service connected anxiety.  Accordingly, any 
disability/impairment due to chest pain should be considered 
when the veteran's anxiety disorder is rated. 



ORDER

Service connection for a heart disorder, including as 
secondary to a service-connected anxiety disorder is denied.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

